COX, Judge
(dissenting):
I respectfully dissent.1
Each situation in which a commissioned officer issues a direct order has a time and place of its own. While it is true that some orders “not to consume alcohol” may be overly broad and without a significant mili*38tary purpose, see United States v. Wilson, 12 USCMA 165, 30 CMR 165 (1961), that is not so in this case.
The record of trial paints a sad picture of this accused. At the young age of 19— when the offense took place — he had been involved in several serious episodes of alcohol abuse. These included an incident in Key West, Florida (the scene of the incident in this appeal), where the accused assaulted a police officer. Treatment for his alcohol problems included Alcoholics Anonymous, in which he refused to participate, and a Level II Substance Abuse Program, which included treatment with Antabuse.2 He was being processed for discharge from the Coast Guard because of his misconduct and alcohol abuse when the incident which is before us now occurred.
In September of 1985, the accused went absent without leave. His commanding officer called his home and persuaded him to return to his ship, the USCGC (Coast Guard Cutter) DEPENDABLE. On September 30, the commanding officer punished him by awarding 30 days’ restriction and 5 days’ extra duty. The restriction was suspended and the commander advised the accused that he would be allowed to go on liberty when the ship called on Key West for a 1-night layover on the condition that he would not consume alcohol.
In spite of this admonition, the accused went into a bar while on liberty and began drinking alcoholic beverages. A shipmate urged him to cease, but he refused. He later returned to the ship where, in order to “get even with the ship,” he started a fire in the paint locker.
When the court-martial began, as part of a negotiated plea, the accused freely and voluntarily pleaded guilty to willfully hazarding a vessel, and willfully disobeying the lawful order of his commanding officer, in violation of Articles 110 and 90, Uniform Code of Military Justice, 10 USC §§ 910 and 890, respectively. Regarding the latter charge, the accused stated:
I believe he gave me an order to help me out because he wanted to see me get over my alcohol problem. He also did it for the safety of the ship. I’m a member, I’m a qualified watch-stander, I’m a helmsman, a lookout, a qualified messenger, so to have someone drinking about the Coast Guard Cutter DEPENDABLE would put the ship in jeopardy.
(Emphasis added.)
The accused’s own testimony establishes the nexus of the order to military duty. I do not believe that any judge could phrase a military purpose for an order more eloquently or succinctly. See para. 14c(2)(a)(iii), Part IV, Manual for Courts-Martial, United States, 1984.
Notwithstanding the accused’s own admission about the importance of the order to the morale, discipline, health, and welfare of his shipmates and the USCGC DEPENDABLE, as well as its materiality to his own safety, health, and welfare, the Court -of Military Review found the order to be unlawful, stating:
Even in this era of heightened awareness of society’s need to address alcoholism and the abuse of alcohol, most would still consider that an order “not to consume ‘alcohol’ ” interferes with private rights or personal affairs.
26 MJ 859, 865 (1988).
I suspect that the real reason for that court’s reversal of this conviction can be found in the closing portion of the paragraph in the opinion that deals with the illegality of the order:
It should have been no surprise that Roach drank on this occasion — indeed, it was probably clearly foreseeable. We conclude that the use of a direct order not to drink alcohol is an unjust and unreasonable mechanism to achieve the commanding officer’s goals in circum*39stances such as these where patently legal and decidedly more effective methods were available to the commanding officer and were specifically rejected (e.g., those provided for in the Personnel Manual, and the simple remedy of not suspending the restriction in Key West, thus making good on his promise that while on patrol, liquor would not be available).
Id. at 865-66.
United States v. Wilson, supra, represents a libertarian view of military life that I do not accept. While I agree that use and consumption of alcohol, even in vast quantities, has been an aspect of military life that generally has been condoned in previous years, current military policy recognizes that alcohol and drug abuse are serious problems and greatly impair the readiness of our national defense. From a jurisprudential viewpoint, I see no fundamental difference in regulating use of illegal drugs, which “will enter the military installation in their most lethal form— namely, when they are coursing through the body of the user” (United States v. Trottier, 9 MJ 337, 349 (CMA 1980)), and the regulation of alcohol abuse, especially prohibited alcohol abuse. We certainly recognize the regulation of alcohol abuse in other forms, i.e., drunken driving, drunk on duty, and drunkeness aboard a ship. See Arts. 111, 112, and 134, UCMJ, 10 USC §§ 911, 912, and 934, respectively.
In any event, the order in Wilson was to prevent and protect the accused from again becoming involved in misconduct while under the influence of alcohol. 12 USCMA at 166, 30 CMR at 166. The purpose of the instant order was to protect the USCGC DEPENDABLE and its crew, which was, at the time, involved in law-enforcement patrols of the waters off the coast of southern Florida, purportedly a major entry point for drug smuggling. This case is further distinguished from Wilson because of its limited application. The accused was given a specific order not to drink on this short liberty, unlike Airman Wilson, who was given an order that “was to apply in all places and on all occasions.” Id. at 166, 30 CMR at 166.
Again from a jurisprudential viewpoint, the impact on military morale, discipline, health, and welfare of alcohol abuse is likely to be as severe as is the use and abuse of marijuana, cocaine, and some of the other currently popular drugs. For example, it seems as though a significant number of the child-abuse cases we review emanate or evolve from or involve alcohol abuse by an accused. Likewise, consumption of alcohol is usually a factor in other crimes of violence, such as assault, rape, and homicide. Of course, there is no way to measure the loss in terms of efficient man-hours.
Chief Judge Everett, writing for this Court in United States v. Trottier, supra, observed:
As military equipment has become more sophisticated, there is the concomitant increased risk that an operator will be unable to handle the complicated weapons system with which he is entrusted and upon which his safety and that of others may depend. This risk, disturbingly, often cannot be obviated by keeping a person under the influence of a drug off the job for, unlike use of alcohol, there frequently are only marginally visible indications of the influence of drugs. Even when the user is not then under the influence, there may be dangerous psychological pressures on him which, themselves, could affect his performance adversely. Moreover, all this may be said of the serviceperson performing what may be perceived as the most routine and mundane duty, for there is no individual in our modern armed forces whose performance may not touch others in a significant way.
Without the maintenance of a credible armed force, the United States is at a serious military and geopolitical disadvantage. The need is overwhelming to be prepared to field at a moment’s notice a fighting force of finely tuned, physically and mentally fit men and women — and satisfaction of that need is not compatible with indiscriminate use of debilita*40ting drugs. There are, in short, abundant and persuasive grounds for giving weight to the representations made to the Congress by the country’s military leaders that drug abuse by servicepersons is rampant and that the armed services must curtail such abuse through exercise of court-martial jurisdiction to the greatest extent legally permissible. See Reinstitution of Procedures for Registration Under the Military Selective Service Act: Hearing on S.266 before the Subcommittee on Manpower and Personnel, Senate Armed Services Committee, 96th Cong., 1st Sess. (March 13, 1979) (Statements of General Lew Allen, Jr., Admiral T.B. Hayward, and General Bernard W. Rogers).
9 MJ at 345-46 (emphasis added; footnotes omitted).
The USCGC DEPENDABLE is part of the fighting force that confronts a “war” everyday when it is involved in drug-interdiction patrols. I find that this order is more akin to regulations which prohibit aircrew members from engaging in their duties for a specified period after consuming alcohol, a candid recognition that alcohol lingers in the drinker’s blood for a considerable period of time after it is ingested. United States v. Green, 22 MJ 711, 717-18 n.8 (ACMR 1986). Alcohol can, therefore, be as dangerous as marijuana and other drugs which linger in the blood stream. See also Chief Judge Everett’s opinion in Murray v. Haldeman, 16 MJ 74 (CMA 1983).
The accused cannot hide behind the legality of his conduct in Key West, Florida, as a justification for disobeying an order. On the date of the offense, October 8, 1985, Florida law prohibited all persons under the age of 21 years from consuming alcoholic beverages. § 562.11(l)(a), Florida Statutes (1985). Having been born on August 30, 1966, accused was 19 years old during the time in question. The law specifies that it applies to all persons born after June 30, 1966. Thus, the law applied to him. It is ironic that his illegal conduct is required by judicial authorities to be sanctioned by the service to which he belongs.
I agree that punishment cannot be enhanced by making prohibited conduct more onerous when a member is given a direct and personal order to obey the law. United States v. Bratcher, 18 USCMA 125, 128, 39 CMR 125, 128 (1969). The law is the law! But if society as a whole can regulate the drinking habits of 19-year-old persons and, indeed, a whole nation — if one accepts a Constitutional amendment as law, as we do — I find nothing illegal in having a ship’s commander take action to regulate drinking of alcohol by members of his crew, especially those who are known to have created problems when under the influence and who, when they return to the ship, will embark upon drug law-enforcement patrols. Even the majority might agree that this commanding officer could have denied the accused the opportunity to go on liberty in Key West. If so, what is so objectionable about that same officer setting terms and conditions, or standards of conduct, to be met during that period of liberty? Article 20-A-la, COMDTINST M1000.6, states that “[djrug and alcohol abuse undermine and jeopardize morale, mission performance, and safety and will not be tolerated in the Coast Guard.” In my view, herein lies the basis for the requisite “[r]elationship to military duty.” Para. 14c(2)(a)(iii), Manual, supra.
I would reverse the decision of the United States Coast Guard Court of Military Review as to Charge I and uphold accused’s conviction.

. The majority is critical of my view regarding the legality of this order not to consume alcohol:
This rationale [referring to the holding below about the order], although dwelt upon by the dissenting opinion of Judge Cox, is not determinative in the resolution of this case. Second, and decisive to this case, the Court of Military Review held that the order of the ship's commanding officer violated regulations of the Commandant of the Coast Guard under the circumstances of this case.
29 MJ 33, 35 (emphasis added). My response to this criticism is simple. First, the majority has not disagreed with the Court of Military Review that “most [persons] would still consider that an order ‘not to consume “alcohol” ’ interferes with private rights or personal affairs." 26 MJ 859, 865 (1988). That is not dicta; it is the holding in the case! What has the majority said about such orders? What is the answer? I say the order was legal under the circumstances of this case: Presumed to be legal, admitted to be legal, and indeed it was legal.
Second, to the extent the Court of Military Review found the regulation "decisive,” then the plain facts of the case have been ignored by both the Court of Military Review and the majority herein.
a. Accused had rejected efforts to rehabilitate him.
b. He refused to participate in Alcoholics Anonymous.
c. He failed the Level II Substance Abuse Program.
d. He was being considered for an administrative discharge; and
e. He was beyond the aftercare program.
There is not one witness, not one fact, which supports a decisive finding by this Court or by the Court of Military Review that the Commandant's regulation was violated by the commanding officer of the USCGC DEPENDABLE. It is grossly unfair to suggest that this commanding officer had any motive for allowing the accused to go on liberty other than an attempt to be kind and compassionate to a young "Coasty” during the Christmas Season and permitting him a short shore leave in Key West, Florida, from a vessel which was performing drug-enforcement duty at the time.
Fundamental notions of fairness require that, at the very least, the Government should be given the opportunity to litigate the question which has been denied because the accused pleaded guilty. He never blamed his commander for poor leadership or disobedience of the Commandant’s regulations. This is an appellate invention for which the majority has fallen— hook, line, and sinker.


. Antabuse is defined as:
The trademark name for a preparation of disulfiram or tetraethylthiuram disulfide, a substance used to discourage alcohol addicts from drinking. A patient who takes Antabuse suffers physical discomfort on drinking even small amounts of alcohol.
1 J. Schmidt, Attorneys' Dictionary of Medicine and Word Finder A-240 (Rel. 18-4/85).